Citation Nr: 1334947	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for left knee patellar tendonitis. 

2. Entitlement to an initial rating higher than 30 percent for right knee chondromalacia with lateral meniscus tear, status post tibial fracture, with recurrent dislocation.

3. Entitlement to an initial rating higher than 10 percent for right knee limitation of flexion.

4. Entitlement to an initial rating higher than 10 percent for right knee limitation of extension.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from November 2006 to May 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.                        In September 2008, the RO granted service connection for right knee chondromalacia with lateral meniscus tear, status post-tibial fracture, with recurrent dislocation, and assigned a 30 percent disability rating, effective May 25, 2007.  In August 2009, the RO granted service connection for left knee patellar tendonitis and assigned a 10 percent rating for this disability, effective June 24, 2009.  With regard to both rating decisions, the Veteran appealed from the assigned initial disability evaluations as of the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

The Board previously remanded this case in February 2012 to the RO (via the Appeals Management Center (AMC)) for further development, comprised of obtaining treatment records and providing another VA Compensation and Pension examination to the Veteran.  The requested development having been completed, the RO/AMC's May 2013 rating decision granted a separate 10 percent rating for right knee limitation of flexion, effective May 25, 2007; and 10 percent rating for right knee limitation of extension, effective June 24, 2009.  Notwithstanding the increase in compensation overall, the claim for a still higher level of compensation continues on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In June 2013, the Veteran submitted additional relevant evidence to the RO, comprised of recent private treatment records.  He did not provide a waiver of RO initial consideration.  Therefore, remand is required for the issuance of a supplemental statement of the case.

In addition, in June 2013 the Veteran provided a release for VA to obtain his treatment records from Dr. Angel Colon Colon.  These records, as well as any recent VA treatment records, should be obtained on remand.

Finally, in his June 2013 statement the Veteran contended that his right and left knee disorders has recently worsened.  Accordingly, he should be scheduled for an additional VA examination of his knees on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records pertaining to his service-connected knee disabilities from the San Juan and Arecibo VA treatment facilities, dated since October 2012.    

2.  Obtain a complete copy of the Veteran's treatment records from Dr. Angel Colon Colon, Centro Fisiatrico.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination of both his left and right knees.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right and left knee disabilities.

The examiner should specifically address the following: 

a) Report the Veteran's range of motion of each knee in degrees and state the point at which any pain is demonstrated.

b) State whether there is objective evidence of lateral instability or subluxation of either knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed.  

c) State whether either knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disabilities and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

d) Give an opinion as to whether pain could significantly limit functional ability during flare-ups or when either knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

e) After reviewing the most recent radiographic images of each of knee, describe any degenerative changes found to be present.

f) Describe, in detail, all objective findings for any incision scars associated with the Veteran's service-connected right knee disability, including the size and location, and whether it is superficial (not associated with underlying soft tissue damage) or deep (associated with underlying soft tissue damage); causes limitation of motion; is unstable (has frequent loss of covering of skin over the scar); and/or is painful on examination.  The examiner should also indicate whether any scar causes any limitation of the affected part.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claims on appeal.  If any claim is not granted in full, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



